 

Exhibit 10.4

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (this “Amendment”) is made and entered as
of this 28th day of August, 2017, (the “Amendment Effective Date”) by and
between Alliqua Biomedical, Inc., a Delaware corporation (the “Company”), and
Nino Pionati (the “Executive”) for purposes of amending that certain Employment
Agreement dated as of June 3, 2015 by and between the Company and the Executive
(the “Agreement”). Terms used in this Amendment with initial capital letters
that are not otherwise defined herein shall have the meanings ascribed to such
terms in the Agreement.

 

WHEREAS, Article V, Section G of the Agreement provides that the parties to the
Agreement may amend the Agreement in a writing signed by the parties; and

 

WHEREAS, the parties hereto desire to amend the Agreement in certain respects.

 

NOW THEREFORE, pursuant to Article V, Section G of the Agreement, and for good
and valuable consideration, the sufficiency of which is hereby acknowledged, the
Company and the Executive agree as follows:

 

1.             Article III of the Agreement is hereby amended by deleting said
article in its entirety and substituting in lieu thereof the following new
Article III:

 

ARTICLE III.
TERM; TERMINATION

 

A.           Term of Agreement/Employment. The Agreement’s stated term and the
employment relationship created hereunder will remain in effect until August 28,
2020, unless earlier terminated in accordance with this Article III.  This
Agreement shall be automatically renewed for successive one (1) year terms (each
one-year period, a “Renewal Term”), unless the Executive’s employment is
terminated by either party upon written notice provided not less than four (4)
months before August 28, 2020 or any Renewal Term, or unless earlier terminated
in accordance with this Article III.

 

B.           Termination. Either party may terminate the Executive’s employment
at any time upon written notice. The date of the Executive’s termination shall
be the date stated in the notice of termination. Upon termination of the
Executive’s employment, the Company shall pay the Executive (i) any unpaid Base
Salary accrued through the date of termination, (ii) any unpaid Performance
Bonus earned and accrued for a previously completed calendar year, (iii) any
accrued and unpaid vacation or similar pay to which the Executive is entitled as
a matter of law or Company policy, and (iv) any unreimbursed expenses properly
incurred prior to the date of termination (the “Accrued Obligations”). The
Executive’s termination under this Agreement shall also constitute the
Executive’s resignation as an officer or director of any affiliate or subsidiary
of the Company, as applicable.

 

 

 

 

(i)          Termination for Cause or Voluntary Resignation. In the event the
Company terminates the Executive’s employment for Cause (defined below) or the
Executive voluntarily resigns without Good Reason (defined below), the Company
shall have no further liability or obligation to the Executive under this
Agreement or in connection with the Executive’s employment hereunder, except for
the Accrued Obligations. The Accrued Obligations shall be payable in a lump sum
within the time period required by applicable law, and in no event later than
thirty (30) days following termination of employment. For purposes of this
Agreement, “Cause” means termination because of: (a) an act or acts of theft,
embezzlement, fraud, or willful or material misrepresentation by the Executive;
(b) the Executive’s indictment or conviction of, or pleading nolo contendere or
guilty to, a felony, or a crime involving moral turpitude; (c) the Executive ‘s
refusal to perform, or intentional disregard of, in any material respect, the
Executive’s duties and responsibilities hereunder; and (d) a material breach by
the Executive of this Agreement or any other agreement to which the Executive
and the Company are parties. In each such event listed above, if the
circumstances are curable, the Company shall give the Executive written notice
thereof which shall specify in reasonable detail the circumstances constituting
Cause, and there shall be no Cause with respect to any such circumstances if
cured by the Executive within thirty (30) days after such notice.

 

(ii)         Termination Without Cause or for Good Reason. In the event the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason, the Executive shall receive the following, subject to
the execution and timely return by the Executive of a release of claims in the
form to be delivered by the Company, which release shall, by its terms, be
irrevocable no later than the sixtieth (60th) day following the termination of
employment: (a) the Accrued Obligations, payable in a lump sum within the time
period required by applicable law, and in no event later than thirty (30) days
following termination of employment; (b) if the Executive was employed by the
Company through at least July 1st of the applicable calendar year, a pro-rata
portion of any Performance Bonus earned during such calendar year, with the
amount (1) prorated based on the number of days employed during such calendar
year, (2) determined assuming a “target” achievement level for the performance
criteria for such Performance Bonus, and (3) payable in a lump sum payment on
the Company’s first regular pay date on or after the sixtieth (60th) day
following the termination of employment; (c) severance pay in an amount equal to
the Executive’s Base Salary for twelve (12) months, less applicable taxes and
other withholdings, payable in a lump sum payment on the Company’s first regular
pay date on or after the sixtieth (60th) day following the termination of
employment; (d) for a period of twelve (12) months or until the Executive
becomes eligible for comparable employer sponsored health plan benefits,
whichever is sooner, all health plan benefits to which the Executive is entitled
prior to the termination date under any such benefit plans or arrangements
maintained by the Company in which the Executive participated, which benefits
shall be determined and paid in accordance with this Agreement and plans or
arrangements and shall be provided pursuant to COBRA with the relative costs
therefor being paid by the Company and the Executive in the same proportion as
existed while the Executive was an active employee of the Company; and (e) the
Stock Options and Restricted Stock granted to the Executive shall be fully and
immediately vested, and the Stock Options shall remain exercisable for two (2)
years following the termination date or, if sooner, until the end of the
applicable Stock Option’s term. For purposes of this Agreement, “Good Reason”
means termination because of: (a) a material diminution without the Executive’s
consent in the Executive’s duties and responsibilities; (b) a material breach by
the Company of this Agreement or any other agreement to which the Executive and
the Company are parties; (c) relocation of the Executive’s principal place of
employment to a place that is more than thirty-five (35) miles from the
Company’s principal place of business in Yardley, Pennsylvania; and (d) failure
by the Company to secure in writing the agreement of any successor entity to the
Company to assume the Agreement, including a successor to all or substantially
all of the assets of the Company. In each such event listed above, the Executive
shall give the Company written notice thereof within ninety (90) days after
Executive first learns of the existence of the circumstances giving rise to Good
Reason, which notice shall specify in reasonable detail the circumstances
constituting Good Reason, and there shall be no Good Reason with respect to any
such circumstances if cured by the Company within thirty (30) days after such
notice.

 

 2 

 

 

C.           Survival. The Executive’s post-termination obligations in Article
IV shall continue as provided in this Agreement.

 

2.             Except as expressly amended by this Amendment, the Agreement
shall continue in full force and effect in accordance with the provisions
thereof.

 

3.             In the event of a conflict between the Agreement and this
Amendment, this Amendment shall govern.

 

* * * * * * * * * *

 

[Remainder of Page Intentionally Left Blank

Signature Page Follows.]

 

 3 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment to Employment
Agreement as of the Amendment Effective Date.

 

  THE COMPANY:       ALLIQUA BIOMEDICAL, INC.       By: /s/ David Johnson  
Name: David Johnson   Title: Chief Executive Officer         EXECUTIVE:      
/s/ Nino Pionati   Nino Pionati

 

 

